DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 7-9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arakawa et al. (US 2002/0005925, “Arakawa”) in view of Hashimoto (US 2011/0052837, “Hashimoto”) and further in view of Brant et al. (US 2006/0020067, “Brant”).
Regarding claims 1, 4, and 11, Arakawa teaches a first layer which is formed from a resin having a positive intrinsic birefringence value, and has birefringence ([0038]); and a second layer which is formed from a resin having a negative intrinsic birefringence value, and has birefringence ([0038]). Arakawa teaches that the plate may be a quarter waveplate and that the Re(ʎ)/ ʎ for the retardation plate may be on the range of 0.2 or 0.3 ([0070], [0071]). Therefore, as examples, the Re(450) for a quarter waveplate may be 90 and the Re(550) of a quarter waveplate may be 165. Because 90/165 is 0.55 and is less than 0.92, Arakawa teaches retardation values reading on the presently claimed Re(450)/Re(550) values. 	Arakawa fails to specifically teach the thickness of the retardation plate. In the same field of endeavor of retardation laminates (e.g., [0005]), Hashimoto teaches to provide a retardation plate with a thickness of from 20 to 100 micrometers ([0238]). It therefore would have been obvious to have 
Regarding claim 7, Arakawa additionally teaches that the retardation plates may be used for half or quarter waveplates, and may cross the polarizing plate transmission axis (and thus a long-length of the plate) at an angle of from 40 to 50 degrees ([0011], [0101] – [0104]). Because the slow axes of the retardation plate layers are orthogonal to one another, they would each create angles of between 40 to 50 degrees of the long-length transmission axis of the film ([0011], [0101] – [0104]). 
Regarding claim 8, Arakawa additionally teaches to provide an elastomeric layer between the first and second layers (adhesive layer, [0152]).
Regarding claim 9, Arakawa fails to specifically teach that the adhesive layer between the first and second retardation layers is made from an aromatic vinyl conjugated diene based elastomer. However, in the same field of endeavor of optical film laminates ([0005]), Hashimoto teaches that an adhesive for use in optical film construction may be, for example, a styrene butadiene copolymer ([0152] – [0154]). It therefore would have been obvious to have used a styrene butadiene copolymer as the adhesive layer of Arakawa for its adhesive ability and usefulness in adhering optical component (see, e.g., [0005], [0152] – [0154]). Additionally, the simple substitution of one known compound for another that would have provided predictable results (in this case, functionally adhering the retardation films . 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Hashimoto in view of Brant as applied to claim 5, above, and further in view of Suzuki et al. (US 2008/0239211, “Suzuki”).
Regarding claims 2 and 5, Arakawa teaches to include a polystyrene component as a negative birefringent material ([0052]), but fails to specifically teach that this material is crystallized. In the same field of endeavor of compounds for use in optical films ([0004] – [0006], [0061]), Suzuki teaches to use a crystallized polystyrene compound ([0108] – [0112]). It therefore would have been obvious to have crystallized the polystyrene structure of the negative birefringent material of modified Arakawa in order to improve the dynamic strength and thermal contraction coefficient of the material (Suzuki, e.g., [0108]). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Hashimoto in view of Suzuki, as applied to claim 5, above, and further in view of Nimura et al. (US 2005/0140881, “Nimura”).
Regarding claim 6, Arakawa generally teaches that a styrene copolymer may be used as the negative birefringent material (see [0050] – [0052]). Arakawa however fails to specifically teach that the styrene based polymer has a syndiotactic structure. However, in the same field of endeavor of materials for use in optical films (e.g., [0004], [0006], [0007]), Nimura teaches that syndiotactic styrene copolymers are useful as components for optical films ([0070]). Therefore it would have been obvious to the ordinarily skilled artisan at the time of filing to have used a syndiotactic polystyrene compound as the polystyrene copolymer of Arakawa ([0070]). Additionally, the simple substitution of a known .

Response to Arguments
 Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive. The rejections above have been modified in view of the present amendments to the claims. 
Applicant argues that Brant teaches an amorphous polymer instead of a crystalline or crystallized polymer. However, while Brant teaches that the polymer blend may be “amorphous,” Brant also teaches that it has a melting point consistent with the claim language (i.e., having a melting point; the Examiner notes that the term melting point is not specifically defined in the claim and that generally speaking any substance would have a melting point, or a temperature at which the substance changes from solid to liquid) and also includes crystalline components ([0177] - [0180], [0195], [0202]; see also [0105], wherein a component may have a crystallization temperature, thus implying that it is crystallizable). The Examiner notes that Brant defines its polymer as being amorphous in that essentially the entire polymer is soluble in one of a number of solvents at room temperature rather than by the lack of a melting point, which the polymer blend of Brant may have and more specifically the crystalline polymers may have ([0089], [0406], [0409]). Therefore, even if the polymer blends of Brant are “amorphous,” they may be “crystallizable” consistent with the claim language. The Examiner additionally notes that as a matter of claim interpretation, both polystyrene and cycloolefin are “crystallizable” because crystallized versions of polystyrene and cycloolefin polymers do exist (see present specification at, e.g., [0027] and [0091] – [0093]).  Therefore, to the extent they have a “melting point” these compounds are considered to be “crystallizable” consistent with the claim language. 	Additionally, while Brant generally teaches to improve solubility of a resin by reducing crystallinity, Brant teaches that including crystallized  resins improves bonding, adhesion, and other In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Therefore, claims 1, 2, 4-9, and 11 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782